Citation Nr: 0728729	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  03-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

A June 2002 RO rating decision denied service connection for 
a bipolar disorder.  In a December 2002 substantive appeal on 
a VA Form 9, the appellant indicated that he would accept 
either a personal (Travel Board) or video conference hearing 
before the Board at the RO.  Prior to the time of a scheduled 
video conference hearing on August 23, 2007, by facsimile 
that was received at the Board on August 16, 2007, the 
appellant wrote that he was declining the scheduled video 
conference hearing, and requested to be scheduled for a face-
to-face hearing with the Board (Travel Board hearing).  For 
this reason, the RO should schedule the appellant for a 
hearing before a Veterans Law Judge at the RO on the issue of 
service connection for a bipolar disorder.  38 U.S.C.A. § 
7107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the appellant and his 
representative on the issue of 
entitlement to service connection for a 
bipolar disorder.  After a hearing is 
conducted, or if the appellant withdraws 
his hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


